DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 	Claim 41 is added; claims 1 – 4, 9, 11 – 12, 20 – 30 and 41 are pending; claims 1 – 4, 9, 11 – 12, 20 are withdrawn; claims 21 – 30 and 41 have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 30 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature without significantly more. 
Eligibility Step 1.  The claims recite a method for diagnosing atherosclerotic coronary disease (a process drawn to a statutory category).
Eligibility Step 2A Prong 1.  The claimed method is drawn to diagnosing atherosclerotic coronary disease wherein non LDL lipoproteins are decomposed to yield an LDL particle sample, levels of LDL-TG are measured in the particle sample (a law of nature/natural phenomenon, mental process), comparing levels of LDL-TG to a reference sample of at least one person not suffering from atherosclerotic coronary disease, identifying the subject as having atherosclerotic coronary artery disease if those levels are elevated compared to the reference (law of nature, mental process) and administering a treatment if identified as having the disease.  
The step of decomposing non LDL lipoproteins from the sample amounts to isolating an LDL particle sample from its natural environment (i.e., blood or a patient), or is merely isolating a natural phenomenon.  The step of determining LDL-TG levels in the sample is drawn to measuring a law of nature or natural phenomenon, or quantifying something that exists in nature.  The step of comparing levels in a sample to a reference correlates to a mental process of performing observations, evaluations, judgments, and opinions, or is an abstract idea.  The step of identifying a subject as having cardiovascular disease if LDL-TG levels are elevated compared to a reference is a mental correlation of an elevated analyte to a disease state, which is merely stating a law of nature or natural phenomenon. 
Eligibility Step 2A Prong 2.  The claims include the step of decomposing non LDL lipoproteins to yield an LDL particle sample as well as administering a treatment to a subject that is identified as having disease.  The step of decomposing non LDL lipoproteins from the sample 
Subsequent claims recite measuring levels of additional analytes and identifying the subject as having the same disease in the same manner.  These additional limitations do not integrate the judicial exception into a practical application because they fail to recite a particular treatment but rather are a general linking to a technology field or environment (MPEP 2106.05(e)).  In addition, these steps are also drawn to measuring laws of nature or natural phenomena, or quantifying something that exists in nature as well as comparing levels in a 
Eligibility Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite applying well understood, conventional activities previously known in the art.  Specifically, the recited step for decomposing non LDL lipoproteins from the LDL sample is generic in nature, is disclosed to follow protocols of the prior art (example, p.28) and amounts to isolating a sample for determining levels of biomarkers by any means (see also cited art rejections below in further support).  The step for administering a treatment for disease merely indicates a field of use or technological environment in which to apply the judicial exception (MPEP 2103.05(h), example i) 
For these reasons, the claims are rejected.

Response to Arguments
Applicant argues that the claims are eligible since they require a step for decomposing non LDL lipoproteins to obtain a particle sample, which is a practical application of a natural phenomenon; and that the claims do not recite any recognized judicial exception, but that the claim as a whole is focused on measuring LDL-TG in a sample and not natural products.
However, these arguments fail to persuade.  The recited step of decomposing non-LDL lipoproteins to obtain a particle sample amounts to a generic step for obtaining an LDL-TG sample, or an isolated sample (MPEP 2103.04(b) I Laws of Nature and Natural Phenomena, Generally, i), for subsequent measurement of biomarkers, or determining the level of biomarkers in blood (MPEP 2103.05(g), Mere Data Gathering, vi).  As such, the generic recitation of 
Regarding the argument that the claim as a whole is focused on measuring LDL-TG in a sample, it is noted that the claims fail to recite any specific method steps for measuring LDL-TG.  Rather the claims focus on diagnosing atherosclerotic coronary artery disease by comparing levels of LDL-TG (biomarkers) in an isolated samples.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21 – 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al. (US 2016/0202239) in view of Ohta (US 2015/0132834).
Voros teaches methods for diagnosing atherosclerotic coronary disease in a subject (abstract), the methods comprising determining levels of biomarkers in a blood sample (0008, 0021) wherein the biomarkers are selected from cholesterol, LDL-cholesterol, triglycerides, alkaline phosphatase, apolipoprotein B, small dense low density lipoprotein cholesterol and TG20 (LDL-TG) (0020-0032); identifying the subject has having disease when the levels and occurrences are increased compared to a reference, or control (a reference of at least one subject not suffering from disease) (0034-0036).  Voros further teaches administering a treatment to a subject identified has having disease, such as statins, cholesterol absorption inhibitors, niacin derivatives, bile acid sequestrants, PCSK9 inhibitors and lifestyle changes (0039-0043).
Voros does not teach the method wherein LDL-TG is measured, or wherein the samples are first prepared by decomposing non-LDL lipoproteins to obtain an LDL sample.  However, the method clearly measures LDL-cholesterol, triglycerides and TG20, which are all components of LDL, and all of which are disclosed to be indicators of cardiovascular disease.  In addition, Ohta teaches that LDL-TG is an important index and indicator of arteriosclerosis and coronary artery disease, or cardiovascular disease (0003-0004).  Ohta further teaches LDL-TG can be directly measured in human blood samples (abstract, example 4, comparative example 2, table 2) wherein non-LDL lipoproteins are first eliminated or decomposed (abstract, 0010, claims) for successful quantification of LDL-TG (0010).  At the time the claims were filed, one of ordinary 
For these reasons, the claims are rejected.


Response to Arguments
Applicant argues that the inventors unexpectedly discovered LDL-TG is an indicator of coronary artery disease; that the claims recite predictive values as biomarkers of disease; or that the prior art does not teach elevated LDL-TG in an LDL sample compared to a reference indicates disease.  Applicant argues that the invention as a whole must be obvious, that there is no teachings, suggestions or motivation to arrive at the claimed invention, and that there is no reasonable expectation for success.  Applicant argues the prior art individually in that Voros does not measure LDL-TG alone or decompose non-LDL lipoprotein while Ohta does not diagnose disease.  Finally applicant argues that one would be required to modify the prior art against its purpose to arrive at the claimed invention.
However, these arguments fail to persuade.

Regarding the argument that the claims recite predictive values as biomarkers of disease, this argument is not commensurate in scope with the claimed invention, as no specific values are claimed.
Regarding the argument that the prior art does not teach elevated LDL-TG in an LDL sample compared to a reference indicates disease, it is first noted that Voros teaches identifying subjects has having disease when the levels and occurrences of cholesterol, LDL-cholesterol, triglycerides, alkaline phosphatase, apolipoprotein B, small dense low density lipoprotein cholesterol and TG20 (LDL-TG) (0020-0032) are increased compared to a reference, or control (0034-0036).  In addition, Ohta teaches that LDL-TG is an important index and indicator of arteriosclerosis and coronary artery disease, or cardiovascular disease (0003-0004).  When considering these teachings together, it is maintained that one of ordinary skill in the art would have recognized increased LDL-TG compared to a control indicates disease.  
Regarding the argument that the invention as a whole must be obvious, that there is no teachings, suggestions or motivation to arrive at the claimed invention, and that there is no reasonable expectation for success, it is maintained that the invention as a whole is rendered obvious over Voros and Ohta as stated in the rejection above.  It is maintained that the prior art teaches decomposing non-LDL lipoproteins from LDL sample to obtain LDL-TG samples, measuring the instant LDL-TG and biomarkers in samples, that the claimed biomarkers were disclosed as indicators of disease when elevated compared to controls, and that subjects with elevated levels are administered treatment as claimed.  Moreover, it is maintained that when 
Regarding applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejection is based on a combination of references.  Specifically in that Voros teaches methods for identifying, diagnosing and treating atherosclerotic coronary artery disease in a subject comprising determining levels of biomarkers in a sample (0008, 0021) wherein the biomarkers are selected from cholesterol, LDL-cholesterol, triglycerides, alkaline phosphatase, apolipoprotein B, small dense low density lipoprotein cholesterol and TG20 (LDL-TG) (0020-0032). Voros further teaches administering a treatment to a subject who demonstrates levels inconsistent with reference samples.  Ohta teaches that LDL-TG is an important index and indicator of arteriosclerosis and coronary artery disease (0003-0004) and that it can be directly measured in lood samples by first decomposing non LDL lipoproteins (abstract, example 4, comparative example 2, table 2, p.1-2). It is maintained that in considering the teachings of the prior art at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to determine the levels of the instant biomarkers in samples as prepared, and with a reasonable expectation for successful identifying whether the subject has atherosclerotic coronary artery disease, and following up with treatment thereof.

Absent evidence of an unexpected result or advantage, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699